           Case 7:19-cr-00856-KMK Document 67 Filed 02/12/21 Page 1 of 1

                                                                                          Southern District
Fe d era1 D e f end erS                                                            81 Main Street, Suite 300
0 F NEW YORK IN C               1
                                         MEM Q EN DQRStff                          White Plains, N.Y. 10601
                                                                           14) 428-7124 Fax: (914) 997-6872

                                                                                              Susanne Brody
David E. Patton                                                                               A ttorney-in-Charge
  Executive Dfrecto-r                                                                            White Plains
and A ttorney-in-Chief
                                                                February 11, 2021
The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

          Re:         United States v. Jimenez, et al, 19 Cr 856 (KMK)

Dear Honorable Karas:

        I represent Martin Dejesus Reyes-Maria in the above referenced case . I am writing
to ask that you temporarily modify the terms of Mr. Reyes-Maria's release to allow him to
travel to a church in New Jersey to attend his mother's wedding. 1 The ceremony is
scheduled for Sunday, February 14t h at 2:00pm at the Word of Wisdom Church in Teaneck,
New Jersey. If approved, Mr. Reyes-Maria would leave his home in the Bronx at 1:00pm
and he would return by 5:00pm.

       I have communicated with pretrial officer Ashley Cosme and she indicated that "We
do not consent to social events for individuals on home confinement". Similarly, AUSA
James Ligtenberg does not consent to this request. Despite these objections, I ask that
Your Honor grant Mr. Reyes-Maria permission to attend this small ceremony. Mr. Reyes-
Maria has been compliant with the terms of his release since April 7, 2020 2 and Your Honor
previously granted him permission to attend the hospital when his daughter needed
surgery and that occurred without incident. See Docket Entry# 41. Under these
circumstances, I believe that Mr. Reyes-Maria's reque st to go to a daytime wedding at a
church is reasonable and should be granted.

          Thank you very much for your consideration.
Application is denied . Mr. Reyes-Maria was subject to home
confinement for a reason and that reason is not trumped by      Sincerely,
wanting to go to social occasions such as weddings.

So Ordered. ,A    }                                            1s~G
~,~                        2/11/21
                                                                Benjamin Gold

cc:       AUSA James Ligtenberg (via e-mail and ECF)
          Intensive Supervision Officer Ashley L. Cosme (via e-mail)

1 A copy of the marriage license authorizing this wedding is attached to this letter. Since this is a
small ceremony at a church, there is no formal wedding invitation.

2Probation Officer Cosme indicated that Mr. Reyes-Maria has been compliant and the pre-sentence
report indicates that he "has been compliant." PSR ,r 10
